DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, line 8 requires the first electric component to be directly fixed to the base, and line 10 requires the second electric component directly fixed to the base. The term directly in these instances implies that there is no intervening structure between the electric component and the base. However, in lines 16-17, the claim requires the first and second electric opponent fixed to the upper surface of the base directly or indirectly via a substrate and/or an electric component casing. This limitation in line 17 makes the claim unclear as it appears to be broadening the claim such that the electric components may be fixed to the base indirectly which is in contradiction to the limitations of lines 8 and 10. It is unclear how an electric component could be both fixed to the based directly and fixed to the upper surface indirectly via a substrate or component casing. Any reference or system having an electric component fixed to the upper surface via a substrate or casing would not be able to meet the limitations of lines 8 
For the purposes of examination, the examiner is going to treat the claim as if it read, “…the first electric component and the second electric component are fixed to the upper surface directly 
It is noted that deleting lines 16 and 17 in their entirety would overcome the 112(b) rejection and still incorporate the allowable subject matter as discussed below. Any other amendment to the claim would likely require further search and consideration.
By virtue of dependency claims 2-13 are also rejected
	

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1 including a first electric component directly fixed to the base and configured to drive a motor for the compressor; and a second electric component directly fixed to the base and configured to perform control that differs from control performed by the first electric component. Specifically, Logan as modified by Mogi discloses many of the claimed features of claim 1 as outlined in the non-final rejection .
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763